SIXTH DIVISION
                                                   March 15, 2002





No. 1-02-0576

WILLIAM LOCKHART and RALPH BELLAMY,

                             Petitioners-Appellants,

      v.

COOK COUNTY OFFICERS ELECTORAL BOARD, and its members DANIEL MADDEN, THOMAS
V. LYONS, and BERNADETTE FREEMAN, as designees for DAVID D. ORR, Cook
County Clerk, RICHARD A. DEVINE, Cook County State's Attorney, and DOROTHY
BROWN, Clerk of the Circuit Court, and STEVEN BURRIS,

                             Respondents-Appellees. | | | | | |
)
)
)
)
)
)
)
)
)
)
)
)
)
)
 |Appeal from the
Circuit Court of
Cook County



Honorable
Marsha Hayes,
Judge Presiding.
      JUSTICE O'MARA FROSSARD delivered the opinion of the court:
      Petitioners William  Lockhart  and  Ralph  Bellamy  appeal  the  trial
court's  judgment  affirming  the  decision  of  the  Cook  County  Officers
Electoral Board (Electoral Board) finding  that  the  nomination  papers  of
respondent Steven Burris, a candidate for the office of Member of  the  Cook
County Board of Review  (Board  of  Review),  were  valid  and  contained  a
sufficient number of signatures to warrant inclusion  of  his  name  on  the
ballot for  the  March  19,  2002  general  primary  election.   Petitioners
contend on appeal that Burris' name must be removed from the ballot  because
the Electoral Board erroneously applied  section  7-10(c)  of  the  Election
Code (10 ILCS 5/7-10(c) (West 2000)) to  determine  the  minimum  number  of
signatures required and thus improperly concluded  that  Burris'  nomination
papers contained a sufficient number of signatures.
      Burris filed nomination papers with the Cook County Clerk  (Clerk)  to
be a Democratic candidate in the March 19,  2002  general  primary  election
for the office of Member of the Board  of  Review,  Third  Board  of  Review
Member  District.   Petitioners  filed  a  petition   objecting   to   those
nomination papers, alleging that the required  number  of  valid  signatures
was 7,120,  and  that  Burris'  papers  contained  fewer  than  7,120  valid
signatures.  Burris filed a motion  to  strike  and  dismiss  the  petition,
alleging that pursuant to section 7-10(c) of the Election Code (10 ILCS 5/7-
10(c) (West 2000)), the required number of valid  signatures  was  one-third
of 7,120 or 2,374.
      On February 4, 2002,  the  Electoral  Board  conducted  a  hearing  on
Burris' motion.  Burris introduced a  copy  of  the  Clerk's  2002  Election
Calendar, which lists various county offices and the  number  of  signatures
that candidates for those offices must obtain in order to have  their  names
placed  on  the  ballot.   The  Election  Calendar  states  that  Democratic
candidates for the countywide offices of County Clerk,  Treasurer,  Sheriff,
Assessor,  and  President-County  Board,  must  obtain   7,120   signatures.
However, unlike the signature requirement of 7,120 listed next to the  other
countywide offices, the  7,120  figure  next  to  the  Board  of  Review  is
followed by an asterisk indicating:
           "Neither the Revenue  Act  nor  the  Election  Code  contains  a
           specific method for calculating a minimum signature  requirement
           for Board of Review, and no method of calculating the  signature
           requirement   has   been   subjected   to   judicial   scrutiny.
           Prospective candidates are advised to consult legal counsel."
      The Electoral  Board  noted  that  the  registration  records  summary
indicated that Burris had approximately 4,769 valid signatures and,  on  its
own motion, adopted this figure as the number of valid  signatures  obtained
by Burris.  At the conclusion of the hearing, Chairman  Daniel  Madden,  the
Clerk's  representative  on  the  Electoral  Board,  found  that  the  final
sentence of section 7-10(c) of the  Election  Code  (10  ILCS  5/7-10  (West
2000)) provided the  appropriate  formula  for  determining  the  number  of
signatures that Burris was required to obtain.  In  applying  this  formula,
Madden divided 7,120, the number of required signatures  for  those  seeking
countywide offices in the 2002 Democratic  primary,  by  3,  the  number  of
Board of Review districts in Cook County, to find that Burris  was  required
to obtain 2,374 signatures.  In support of this finding, Madden  noted  that
there is a "strong public policy" in the Election Code in  favor  of  having
smaller signature requirements for offices that run within a district  of  a
larger unit than for offices which run in the entire unit.   Madden  further
noted that the legislation  creating  the  three-member  district  Board  of
Review did not address  this  policy,  and  that  nothing  in  the  statutes
indicated that  in  terms  of  signature  requirements  a  Board  of  Review
candidate who runs in a district one-third the size of the county should  be
treated as if he were running for a countywide position  such  as  Assessor,
Sheriff, or County Clerk.  Madden additionally stated that due to  the  need
for expedition, the Electoral Board's written decision would not recite  its
analysis in full, but would instead rely upon the analysis  in  the  hearing
transcript.
      Petitioners filed a petition for  judicial  review  of  the  Electoral
Board's decision in the circuit court pursuant to  section  10-10.1  of  the
Election Code (10 ILCS 5/10-10.1 (West 2000)).  Following a hearing  on  the
petition, the trial court affirmed the Electoral Board's  decision  to  keep
Burris' name on the ballot.
      Petitioners contend on appeal that the trial court  erred  by  finding
that the Electoral Board properly applied section 7-10(c)  of  the  Election
Code to determine the number of signatures Burris was required to obtain  in
order to have his name placed on the ballot as a candidate for the Board  of
Review.  Initially, we note that we are required  to  review  the  Electoral
Board's decision rather than  the  trial  court's  decision.   Calabrese  v.
Chicago Park District, 294 Ill. App. 3d  1055,  1065  (1998).   Petitioners
argue that the Electoral Board failed to set forth  in writing  findings  in
support of its decision as required by section 10-10 of the  Election  Code.
10 ILCS 5/10-10 (West 2000)).  We note, however, that the record contains  a
four page written decision which references the  hearing  record  containing
the findings made by the Electoral Board at the conclusion of  the  hearing.
We reject petitioner's argument that the decision  of  the  Electoral  Board
was deficient for failure to articulate  written  findings.   Based  on  the
totality of the circumstances, including the complete record,  the  findings
of the Electoral Board were sufficient for purposes of our review.
      The issue  before  us  turns  on  the  interpretation  of  a  statute,
therefore it is a question of law subject to de novo  review.   Zapolsky  v.
Cook County Officers Electorial Board, 296 Ill. App. 3d  731,  733  (1998).
Subsections (a) through (k) of  section  7-10  of  the  Election  Code  list
various categories of elective offices as well as specific offices  and  set
forth the requisite number of signatures  or  method  for  determining  that
number which candidates running for  those  offices  must  obtain  on  their
petitions for nomination.  10 ILCS 5/7-10(a)-(k) (West  2000).   Section  7-
10(c) addresses the  number  of  signatures  which  candidates  for   county
offices must obtain on their petitions  for  nominations.   Section  7-10(c)
provides in pertinent part as follows:
            "Such petitions for nominations shall be signed:
                 ***
                 (c) If  for a county office (including county board  member
                 and chairman of the county board  where  elected  from  the
                 county at large), by at least .5% of the qualified electors
                 of his party cast at the last preceding general election in
                 his county."  (Emphasis added)   10  ILCS  5/7-10(c)  (West
                 2000).
However, the final sentence of section 7-10(c) states:
           "In the case of an  election  for  county  board  member  to  be
           elected from a district,  for  the  first  primary  following  a
           redistricting  of  county  board  districts   or   the   initial
           establishment of county board districts, then by at least .5% of
           the qualified electors of his party in the entire county at  the
           last preceding general election, divided by the number of county
           board districts, but in any event not  less  than  25  qualified
           primary electors of  his  party  in  the  district."   (Emphasis
           added)  10 ILCS 5/7-10(c) (West 2000).
      Petitioners contend that the legislature did not expressly  articulate
in the Election Code the method for calculating  the  number  of  signatures
needed for nomination papers for the Board of Review, but instead  delegated
to the Clerk  the  authority  for  establishing  this  method.   Petitioners
further contend  that  the  Clerk  exercised  that  authority  to  interpret
section 7-10(c) of the Election Code and properly concluded that  membership
on the Board of Review was  a  "county  office"  other  than  "county  board
member."  Thus,  petitioners  argue,  the  requisite  number  of  signatures
Burris was required to obtain  was  at  least  .5%  of  the  votes  cast  by
Democratic electors in the  last  general  election  or  7,120,  the  number
included in the Clerk's 2002 Election Calendar.
      Respondents contend, on the other hand,  that  under  section  7-10(c)
"an election for  county  board  member  to  be  elected  from  a  district"
includes an election for the office  of  Member  of  the  Board  of  Review.
Thus, according to respondents, the signature  calculation  method  included
in the final sentence of section  7-10(c)  of  the  Election  Code  applied.
This method required Burris to obtain a number of signatures  equal  to  "at
least .5% of the qualified electors of his party in  the  entire  county  at
the last preceding general election, divided by the number of  county  board
districts."
      The County of Cook is divided into three  Board  of  Review  Districts
and the General Assembly redrew these districts following the  2000  census.
P.A. 92-462, 10 ILCS 106/1 et seq.   The issue is whether under  7-10(c)  of
the Election Code the number of signatures Burris was required to obtain  in
order to have his name placed on the ballot as a candidate  for  the  office
of the Board of Review in a redistricting year was the number of  signatures
required for countywide candidates, divided by the number  of  county  board
districts, here, three.   Here,  the  Clerk  expressly  advised  prospective
candidates for the Board of Review  in  its  Election  Calendar  to  consult
legal counsel regarding the signature requirement  since  it  had  not  been
subjected to judicial scrutiny.
      Petitioners contend that membership  on  the  Board  of  Review  is  a
"county office" and not membership on a "county board."  In support of  this
contention, they argue that the language of section  7-10(c)  is  ambiguous,
that the Election Code does not define "county board member," and  that  the
definitions of "county board" and "local assessment officers"  contained  in
the Property Tax Code (35 ILCS 200/1-35, 1-85 (West 2000)),  which  includes
the enabling legislation for the Board of Review (35 ILCS  200/6-5  to  6-55
(West 2000)), are controlling.
      When construing a statute, our primary goal is to determine  and  give
effect to the  intent  of  the  legislature.   Whelan  v.  County  Officers'
Electoral Board of Du Page  County,  256  Ill.  App.  3d  555,  558  (1994).
Inquiries into legislative intent begin with the language  of  the  statute,
which is "the most reliable indicator of  the  legislature's  objectives  in
enacting a particular law."  Michigan Avenue National Bank, 191 Ill. 2d  at
504.  We must give statutory language its plain and  ordinary  meaning,  and
when the language is clear  and  unambiguous,  we  must  apply  the  statute
without resorting to additional aids of  statutory  construction.   Michigan
Avenue National Bank v. County of Cook, 191 Ill. 2d 493, 504  (2000).   When
construing a statute, we may consider "the  reason  and  necessity  for  the
statute and the evils it was intended to remedy," In re  Marriage  of  Beyer
and  Parkis,  324  Ill.  App.  3d  305,  309  (2001),  and  we  presume  the
legislature  did  not  intend  absurdity  or  injustice.   Michigan   Avenue
National Bank, 191 Ill. 2d at 504.
      Applying the above principles to the instant case, we  find  that  the
language of section 7-10(c) of  the  Election  Code  is  not  ambiguous  and
conclude that an election for "county board member  to  be  elected  from  a
district" includes an election for membership on the Board of  Review.   The
first sentence of the section 7-10(c)  requires  those  running  for  county
office (including county board member  and  chairman  of  the  county  board
where elected from the county at large) to obtain a number of signatures  on
their petitions equal to at least ".5% of  the  qualified  electors  of  his
party cast at the last preceding general  election  in  his  county."    The
final sentence of the  section  requires  those  running  for  county  board
member to be elected from a district, for  the  first  primary  following  a
redistricting of county board districts, to obtain  at  least  ".5%  of  the
qualified electors of his party in the entire county at the  last  preceding
general election, divided by the number of county board districts."
      Here, Burris is running for membership  on  the  Board  of  Review,  a
county board, and is to be elected by voters within a district, rather  than
by voters within the  entire  county,  in  the  first  primary  following  a
redistricting of county board districts.   Accordingly,  we  find  that  the
method for calculating the requisite number of signatures contained  in  the
final sentence of section 7-10(c) is applicable in  the  instant  case.   We
affirm  the  Electoral  Board's  finding,  pursuant  to   that   method   of
calculation, that Burris  was  required  to  obtain  at  least  2,374  valid
signatures.   Burris  obtained  in  excess  of   2,374   valid   signatures.
Therefore, we  hold  that  the  nomination  papers  of  Burris  contained  a
sufficient number of signatures and that his  name  shall  not  be  stricken
from the ballot for the March 19, 2002 general primary election.
      "The primary purpose of the signature requirement  is  to  reduce  the
electoral process to manageable proportions by  confining  ballot  positions
to a relatively small number of candidates who have demonstrated  initiative
and at least a minimal appeal to eligible voters."  Merz, 94  Ill.  App.  3d
at 1118 .   Our holding today is consistent with that purpose.    Burris  is
not to be elected from the county at large, but  rather  from  the  specific
district in which he is running. Construing section 7-10(c) to  require  him
to obtain the same number of signatures as those running for  offices  which
are elected by the entire county would not only  unfairly  penalize  Burris,
but would also compromise the right of the voters  in  Burris'  district  to
cast  their  votes  effectively.   See  Merz,  94  Ill.  App.  3d  at   1118
(recognizing the right of voters to cast their votes effectively).
      For the foregoing reasons, we  affirm  the  judgment  of  the  circuit
court.
      Affirmed.
      GALLAGHER, P.J., and O'BRIEN, J., concur.